Citation Nr: 1314798	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  99-17 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1946 to June 1952.  He died in October 1996.  The appellant is advancing this appeal as his widow.  

The issue on appeal was before the Board in January 2008.  The appellant appealed the Board's January 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision in June 2010, the Court vacated the Board's January 2008 decision and remanded the matter for additional action.  This matter was remanded in April 2011 and September 2012 for further development.  The appellant testified at a hearing before the Board at the RO in August 2003.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in September 2012, in part, to have a July 2012 copy of the supplemental statement of the case mailed to the appellant's updated address in North Carolina, and to obtain CPRS (a VA computer program not accessible to the Board) records referenced by the May 2011 VA examiner.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  

It again appears that the most recent SSOC was sent to an incorrect address.  The RO mailed the document to the Houston, Texas address, which the appellant had provided back in 2006.  As a result, mail was returned as it appears that the appellant has moved since then.  The record suggests that the appellant resides in Harrisburg, NC.  See representative's October 2012 letter. 

Additionally, it does not appear that any action was taken to obtain CPRS records.  Accordingly, the RO should obtain the missing records in order to fulfill the VA's duty to assist the appellant.  This is particularly so in view of the fact that these are records in the custody of the federal government and thus are constructively part of the record on appeal.  38 U.S.C.A. § 5103A(b). 

Although the Board regrets further delay, the case must be returned to the RO for additional development.
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant copies of the 
July 2012 and February 2013 supplemental statements of the case to her correct current address in 
North Carolina.  See representative's October 2012 letter.

2.  The RO should take appropriate action to obtain and associate with the claims file records contained in CPRS. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


